DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 1/15/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 20180032360 A1) in view of Melcher (US 8601202 B1). 

With respect to claim 1, the Agarwal reference teaches a non-transitory computer readable storage medium comprising instructions stored thereon that, when executed by a processor, cause the processor to: 
send an indication of a first storage location to a destination host, wherein the first storage location includes content that is swapped out from a memory location in a source host, wherein the indication includes one or more of (a) a logical address of the first storage location that maps to a first physical address of the first storage location or (b) the first physical address; (see fig. 4; and paragraph 55, where aspects of FIG. 4 relate to creating new logical mappings in a hypervisor mapping table (e.g., translation table) for physical memory pages of a source asset stored on a memory device such that the memory pages may be accessed by a target asset. In this way, the logical mapping (e.g., logical address identifiers) corresponding to a subset of the set of data (e.g., physical memory pages) may be changed from a source asset (e.g., logical partition, virtual machine) to a second target asset within the memory device; and paragraph 60, where write-accesses may include requests to edit, modify, rename, create, delete, copy, or perform other operations that affect the contents of the set of data) and 
wherein the destination host accesses the content of the first storage location. (paragraph 55, where aspects of FIG. 4 relate to creating new logical mappings in a hypervisor mapping table (e.g., translation table) for physical memory pages of a source asset stored on a memory device such that the memory pages may be accessed by a target asset)
	However, the Agarwal reference does not explicitly teach to map the logical address of the first storage location to a second physical address of a second storage location.
The Melcher reference teaches it is conventional to map the logical address of the first storage location to a second physical address of a second storage location. (column 5, line 50 to column 6, line 2, where during the inter-partition wear leveling operations described herein, the address mapper 280 may change the mapping between the logical and physical partition addresses so that stored data may be relocated from one physical partition to another physical partition while the data stored therein remains accessible to the host system via a same logical address)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Agarwal reference to have wherein map the logical address of the first storage location to a second physical address of a second storage location, as taught by the Melcher reference. 
The suggestion/motivation for doing so would have been to allow inter-partition wear leveling operations to be performed as background processes that are transparent to the host system and/or user. (Melcher, column 5, line 50 to column 6, line 2)
Therefore it would have been obvious to combine the Agarwal and Melcher references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the Agarwal and Melcher references teaches the medium of claim 1, wherein the destination host translates the logical address to the first physical address before the logical address is mapped to the second physical address. (Melcher, column 5, line 50 to column 6, line 2, where during the inter-partition wear leveling operations described herein, the address mapper 280 may change the mapping between the logical and physical partition addresses so that stored data may be relocated from one physical partition to another physical partition while the data stored therein remains accessible to the host system via a same logical address)

With respect to claim 3, the combination of the Agarwal and Melcher references teaches the medium of claim 1, further comprising instructions stored thereon that, when executed by the processor, cause the processor to present a view of each swap block device to the source host via a device mapper. (Agarwal, paragraph 72, where a source asset including a first logical partition may manage a set of physical memory pages on a shared memory device. The set of physical memory pages may be associated with a first set of logical address identifiers that indicate the storage location of the set of physical memory pages)

With respect to claim 4, the combination of the Agarwal and Melcher references teaches the medium of claim 1, further comprising instructions stored thereon that, when executed by the processor, cause the processor to: interpose on input/output sent to one or more swap devices to access the first storage location; and map the logical address to the second physical address using the interposition. (Melcher, column 5, line 50 to column 6, line 2, where during the inter-partition wear leveling operations described herein, the address mapper 280 may change the mapping between the logical and physical partition addresses so that stored data may be relocated from one physical partition to another physical partition while the data stored therein remains accessible to the host system via a same logical address)

With respect to claim 5, the combination of the Agarwal and Melcher references teaches the medium of claim 1, further comprising instructions stored thereon that, when executed by the processor, cause the processor to send second content of a second memory location from the source host to the destination host. (Melcher, column 5, line 50 to column 6, line 2, where during the inter-partition wear leveling operations described herein, the address mapper 280 may change the mapping between the logical and physical partition addresses so that stored data may be relocated from one physical partition to another physical partition while the data stored therein remains accessible to the host system via a same logical address)

With respect to claim 6, the combination of the Agarwal and Melcher references teaches the medium of claim 5, wherein the memory location is a first memory location, further comprising instructions stored thereon that, when executed by the processor, cause the processor to identify, in the source host, that the content of the first memory location is swapped out to the first storage location and that the second memory location includes the second content. (Melcher, column 5, line 50 to column 6, line 2, where during the inter-partition wear leveling operations described herein, the address mapper 280 may change the mapping between the logical and physical partition addresses so that stored data may be relocated from one physical partition to another physical partition while the data stored therein remains accessible to the host system via a same logical address)

With respect to claim 7, the combination of the Agarwal and Melcher references teaches the medium of claim 1, further comprising instructions stored thereon that, when executed by the processor, cause the processor to send the first storage location in place of page content of the memory location. (Melcher, column 5, line 50 to column 6, line 2, where during the inter-partition wear leveling operations described herein, the address mapper 280 may change the mapping between the logical and physical partition addresses so that stored data may be relocated from one physical partition to another physical partition while the data stored therein remains accessible to the host system via a same logical address)

Claims 8-14 are the apparatus implementation of the non-transitory computer readable storage medium as recited in claim 1-8, and rejected under the same rationale.  The Examiner notes that the Agarwal reference teaches ‘a processor and a memory, wherein the memory includes programmed instructions that, when executed by the processor, cause the apparatus to’ perform the steps noted above as shown in fig. 1 and paragraph 43. 

Claims 15-20 are the method implementation of the non-transitory computer readable storage medium as recited in claim 1-8, and rejected under the same rationale.  

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Arroyo (US 9785451), which teaches migrating MMIO from a source I/O adapter of a computing system to a destination I/O adapter of the computing system, includes: collecting, by a hypervisor of the computing system, MMIO mapping information, wherein the hypervisor supports operation of a logical partition executing and the logical partition is configured for MMIO operations with the source I/O adapter through a MMU of the computing system utilizing the MMIO mapping information; placing, by the hypervisor, the destination I/O adapter in an error state; configuring, by the hypervisor, the MMU for MMIO with the logical partition utilizing the MMIO mapping information collected by the hypervisor; and enabling the destination I/O adapter to recover from the error state; and
Vora (US 10235083), which teaches a computer-implemented method for efficiently moving data within a filesystem may include (1) partitioning, on a storage device, physical address space of a filesystem into a plurality of logical partitions, (2) allocating, on the storage device, at least one container of data block identifiers representing data blocks for each of the logical partitions, (3) maintaining, on the storage device, a partition map of values identifying the container of data block identifiers, the logical partitions, and at least one offset associated with each of the logical partitions, (4) sending, on the storage device, the data blocks from a source logical partition within the logical partitions to a target logical partition within the logical partitions, and (5) updating, on the storage device, the partition map based on the data blocks sent from the source logical partition to the target logical partition. Various other methods, systems, and computer-readable media are also disclosed;

   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137